DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because 
Element #48, retaining ring is shown in Fig 9 (unset state) and in Fig 10 (set state); however in Fig 12 (set state) is appears that the retaining ring has now been mislabeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces, inter alia, “at least one generally cylindrical cone body …. At least one biasing member comprising a generally cylindrical body” and then recites “the biasing member being axially compressible and adapted to apply an axial force against the cylindrical body”. It is unclear to which body the biasing member is applying the axial force (e.g. ‘cylindrical cone body’ or the ‘biasing member comprising a generally cylindrical body’). The examiner is talking the understanding that the intent is for the biasing member to apply an axial force to ‘cone body’. 
However it is noted that from the drawings (especially Fig 4) that upper and lower cone (#52 and #54) do not appear to have a cone profile and the specification recites “As known in the art, cones 52 and 54 comprise generally cylindrical ring structures having, at one end thereof, a wedge or ramped surface, such as shown at 56 and 58, respectively, in Fig 4” – Page 9 ¶0064. The examiner is not applying any weight to the description of cone, since the drawings and specification do not support a wedge shape. Claim(s) 2, 3, 7 and 8 depend from claim 1 and are therefore also rejected under indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubbo et al. (USP 5,904,207).
Regarding claim 1, Rubbo discloses a slip assembly for a downhole tool (#5 packer), the slip assembly comprising:
- a mandrel (Fig 1C #10 or #20) having a longitudinal axis (Fig 1); 
- a plurality of slips (#50 and 52) provided over the mandrel [#10 or 20]; 
- at least one generally cylindrical cone body (Fig 1B #85 or Fig 1A #87 – slip retainers) coaxially provided over the mandrel and slidable (Col 4 line 36 – “the action of the upper and lower springs 60,65 respectively against the upper and lower slip retainers 85, 87 forces the slips 50,52 onto the upper and lower mandrel tapered cones 55, 56”) over at least a portion thereof, the cone body [#85 or 87] having 
a first end (Fig 1A #85 right side or Fig 1B #87 left side) directed away from the slips (spring side), and 
a second, slip engaging end (Fig 1A #85 left side or Fig 1B #87 right side), facing the slips (slip side);
- at least one biasing member (Fig 1A #60 or Fig 1B #65 – spring) comprising a generally cylindrical body (Fig 1A or 1B helical shape) coaxially provided over the mandrel [#10 or 20] adjacent the first end [spring side] of the at least one cone body [#85 or 87], the biasing member [#60 or 65] being axially compressible and adapted to apply an axial force against the cylindrical body [#85 or 87 – “springs 60, 65 respectively against the upper and lower slip retainers 85, 87 forces the slips…”].  
Regarding claim 2, Rubbo discloses wherein the assembly comprises two cone bodies (Fig 1A #85 and Fig 1B #87), each adjacent opposite ends of the slips (#85 slip end – left side and #87 slip end – right side), and 
wherein a respective biasing member (#60 spring for #85 and #65 spring for #87) is provided adjacent each of the cone bodies [#85 and 87]. The examiner is taking the understanding that the cone bodies is the same as the “generally cylindrical cone body” introduced in claim 1.  
Regarding claim(s) 7 and 8, Rubbo discloses a downhole tool (#5 packer) comprising the slip assembly of claim 1.  
Regarding claim 11, Rubbo discloses a method of operating a slip assembly (Fig 1A or 1B) provided on a downhole tool (#5 packer), the slip assembly comprising a plurality of slips (#50 and 52) adapted to be radially outwardly extended (Col 1 line 44 – thereby causing the anchoring means to move radially outward into the deployed position”), the method comprising:
- running (Col 4 line 11 – “in use, the packer #5 according to this embodiment is run on a tubing string #40 into a casing of a subterranean well [not shown]”) the tool [#5] with the slip assembly (#50 and #52) into a wellbore; 
- setting (Col 4 line 11-44) the tool [#5] and the slips [#50 and 52]; 
- maintaining an axial force (via springs #60 and 65 – Col 5 line 36) on the slips [#50 and 52] for maintaining the slips in the set state (Col 5 line 36).

Claim(s) 4-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hrupp (USP 20200308921).
Regarding claim 4, Hrupp discloses a slip system for a downhole tool (#10 packer), the slip system comprising:
- a mandrel (Fig 5A #108) having a longitudinal axis (Fig 5A); 
- a plurality of slips (#116 – mechanical slips) provided over the mandrel [#108], 
each of the slips [#116] having: 
- a longitudinal axis (Fig 5A or 5B) generally parallel to the longitudinal axis of the mandrel [Fig 5A #118]; 
- a first face (Fig 5A “toothed surface”), directed radially away from the mandrel; 
- a second face (Fig 5A “inclined surface”), directed towards the mandrel [#108]; and 
- first (Fig 5A left side) and second (Fig 5A right side) ends; 
- at least one of the first and second ends [left or right] having a ramped surface (Fig 5A illustrates both ends are ramped) provided on the second face (Fig 5A facing the mandrel), whereby the length of the first face is longer (Fig 5A) than the second face; 
- at least one generally cylindrical cone body (¶0021 – “the downhole end of the two-part lower packer element compression sleeve #102 is conical and serves as an upper slip ramp to set mechanical slips #116) coaxially provided over the mandrel [#108] and slidable over (slides to set slip Fig 5A vs Fig 5B) at least a portion thereof, 
the at least one cone body [lower end of #102] having: 
- an inner surface (Fig 5A adjacent surface of #108) facing the mandrel [#108]; 
- an outer surface (Fig 5A incline surface adjacent #116) facing away from the mandrel; 
- a first end (Fig 5A left side) directed away from the slips [#116]; CPST Doc: 377835.1 19g US Application 
- a second slip engaging end (Fig 5A right side), facing the slips [#116]; 
- the second end (Fig 5A) having a wedge surface (¶0021), whereby the inner surface extends (Fig 5A) farther towards the slips that the outer surface; 
- wherein the wedge surface of the cone body is oppositely directed (interpreted as matingly adjacent) to the ramped surface of the slips, and whereby axial advancement of wedge surface towards the ramped surface forces (Fig 5A vs 5B) radially outward movement of the slips; and, 
- at least one biasing member (Fig 3 #80) comprising a generally cylindrical body coaxially (helical structure) provided over the mandrel [Fig 3 #108] adjacent the first end (left side) of the at least one cone body, the biasing member being axially compressible (‘bias element compression spring’ – maintains that tension in a run-in condition of the straddle packer to ensure the upper and lower packer elements #18, 100 do not begin to set if the straddle packer #10 ‘tags’ a minor obstruction while it is being run into a case well bore” - ¶0026) and adapted to apply an axial force (“maintains that tension’ - ¶0026) against the cylindrical body.  
Regarding claim 5, Hrupp discloses wherein the assembly comprises two cone bodies (Fig 5A), each adjacent opposite ends of the slips [#116], and wherein a respective biasing member (#80 for left side and #122 drag block spring for right side) is provided adjacent each of the cone bodies.  
Regarding claim 6, Hrupp discloses further comprising a biasing spring (#118) for urging the slips into a retracted position (¶0021 – “the mechanical slips #116 are normally urged to an unset condition by mechanical slip springs #118”).  
Regarding claim(s) 9 and 10, Hrupp discloses a downhole tool (#10 packer) comprising the slip assembly of claim 4.  

 Claim(s) 1, 3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran (USP 4,018,274).
Regarding claim 1, Cochran discloses a slip assembly for a downhole tool (packer #10), the slip assembly comprising:
- a mandrel (#14) having a longitudinal axis (Fig 1); 
- a plurality of slips (Fig 4 #21 – slip segments) provided over the mandrel [#14]; 
- at least one generally cylindrical cone body (Fig 1 #33) coaxially provided over the mandrel and slidable (Col 6 line 8) over at least a portion thereof, the cone body [#33] having 
a first end (Fig 2 upper end of #33) directed away from the slips (#21), and 
a second, slip engaging end (Fig 2 illustrates lower edge of #33 adjacent to upper edge of #21), facing the slips [#21];
- at least one biasing member (#35 - spring) comprising a generally cylindrical body (Fig 2 helical structure) coaxially provided over the mandrel [#14] adjacent the first end [Fig 2 upper end of #33] of the at least one cone body [#33], the biasing member [#35] being axially compressible and adapted to apply an axial force (Col 6 line 3 – “spring #35 disposed between the lower seal retainer #32 and the upper end of slip cage #33 urges the retainer and cage components apart” – therefore creating an axial force) against the cylindrical body [#33].  
Regarding claim 3, Cochran discloses further comprising a biasing spring (#34 – “bias the segments toward a radially retracted position out of engagement with the surrounding casing wall” – Col 5 line 61) for urging the slips into a retracted position.  
Regarding claim 11, Cochran discloses a method of operating a slip assembly (Fig 1) provided on a downhole tool (#10 packer), the slip assembly comprising a plurality of slips (Fig 5 #21) adapted to be radially outwardly extended (Col 5 line 66 – “extending the slip segments”), the method comprising:
- running (Col 4 line 54-55) the tool [#10] with the slip assembly (Fig 1) into a wellbore; 
- setting (Col 2 line 64) the tool [#10] and the slips [#21]; 
- maintaining an axial force (via springs #60 and 65 – Col 5 line 36) on the slips [#50 and 52] for maintaining the slips in the set state (Col 5 line 36).
Regarding claim 12, Cochran discloses wherein the axial force is applied with at least one biasing member [#34] that is axially compressed (Col 5 line 64 – “Curing the setting operation, the upper and lower spreading cones are moved toward each other to wedge the slips outward, overcoming this biasing force and extending the slip segments into anchoring position”) during the setting of the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        30 Jun 2021